DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on January 19, 2022 has been entered.  Claim(s) 1-8, 10-12 and 21-29 remain(s) pending in the application.  

Allowable Subject Matter
Claim(s) 1-8, 10-12 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim(s) 1, 21 and 27, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device, particularly characterized by an inductor between a first substrate located between an interconnect metal and a portion of PGS or PGS, and a second substrate, as recited in claims 1 and 27, respectively, or an inductor between a portion of PGS and a second substrate with the portion of the PGS located between a first substrate and the second substrate, as recited in claim 21, in combination with all other elements of the semiconductor recited in the claim(s).  The closest prior art of record to Tseng (US 2005/0101116) fails to teach these claim limitations together with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/27/2022